Order entered August 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01261-CR

                                  TOMMY STONE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-59672-Y

                                             ORDER
       The Court REINSTATES the appeal.

       On June 17, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and is represented by appointed counsel; (3) Riann Moore of the

Dallas County Public Defender’s Office explained that the delay in filing appellant brief is that

she was on maternity leave until July 1, 2013; and (4) Ms. Moore indicated she could file

appellant’s brief within thirty days of July 22, 2013.

       We note that Ms. Moore filed an extension motion on April 10, 2013, seeking an

extension until May 17, 2013 to file appellant’s brief. Neither in that motion nor at any other

time did Ms. Moore seek additional time due to her maternity leave, nor did any other member of
the Dallas County Public Defender’s Office seek additional time on Ms. Moore’s behalf due to

her maternity. Accordingly, we ORDER appellant to file his brief by AUGUST 21, 2013. No

further extensions will be granted. If appellant’s brief is not filed by the date specified, we will

order Riann Moore and the Dallas County Public Defender’s Office removed as counsel and will

order the trial court to appoint new counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and Michael Casillas, Dallas County District Attorney’s Office.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE